

117 HR 4938 IH: Real Emergency Access for Aging and Disability Inclusion for Disasters Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4938IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. Langevin (for himself, Mr. Smith of New Jersey, Mr. Panetta, Mr. Sires, Ms. Norton, Mr. Kilmer, Mr. Fitzpatrick, and Mr. Bowman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Education and Labor, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure that older adults and individuals with disabilities are prepared for disasters, and for other purposes.1.Short titleThis Act may be cited as the Real Emergency Access for Aging and Disability Inclusion for Disasters Act or the REAADI for Disasters Act.2.Findings and sense of Congress(a)FindingsCongress makes the following findings:(1)In the United States, according to the Centers for Disease Control and Prevention, there are more than 61,000,000 adults who are individuals with disabilities and, according to the Bureau of the Census, there are more than 47,800,000 adults age 65 or older.(2)There have been more than 80 hurricanes, resulting in thousands of deaths, in the United States since 2005.(3)The National Oceanic and Atmospheric Administration estimates that—(A)the cumulative damage from weather- and climate-related disasters in 2017 cost the United States over $300,000,000,000; and(B)17 of the disasters in 2017 cost over $1,000,000,000 each.(4)Individuals with disabilities and older adults have been found to die at higher rates, compared to the general population, during disasters.(5)According to the Federal Emergency Management Administration—(A)more than 48,000,000 people were affected by hurricanes and wildfires between August and December of 2017; and(B)more than 12,000,000, or one quarter, of those peoples were adults who were individuals with disabilities.(6)An estimated 70 percent of the deaths attributed to Hurricane Maria in 2017 were to people age 70 or older.(7)Failure to provide accessibility for, or plan for accommodating, individuals with physical or sensory disabilities, chronic illness, or mental disabilities decreases the ability of those individuals to evacuate prior to or during a disaster.(8)Households of individuals with disabilities are more likely to need assistance and are less likely to be able to evacuate in advance of disasters.(9)Less than a third of individuals with intellectual disabilities and individuals needing personal care attendants have planned with their personal care providers what to do in a disaster.(10)Evacuation information, including orders, is not uniformly communicated in ways and via media that are accessible to individuals with disabilities, including being communicated in ways that lack use of American Sign Language, captions, and plain language on websites, instructional materials, and television and radio announcements.(11)Displaced individuals with disabilities served in general population shelters have better access to information and material resources than individuals with disabilities in specially designed shelters.(12)Despite better access to information and resources, personnel in general population shelters often do not have the resources or training to address the needs of individuals with disabilities and older adults.(13)Public shelters often do not have disability-related accommodations, often forcing individuals with disabilities and older adults to be segregated, sometimes apart from their families and natural supports during disasters.(14)Households with individuals with disabilities sustain more costly property damage from disasters than households without individuals with disabilities.(15)Historically, disaster-related recommendations for individuals with disabilities and older adults have been typically aimed at caregivers and service providers, not individuals with disabilities and older adults.(16)Thousands of individuals with disabilities have been denied their civil rights because they do not receive accessible notice during disasters—(A)of spoken instructions via phone or video; or(B)of instructions regarding evacuations, sheltering, and other procedures during disasters.(17)Disaster shelters and services do not routinely have American Sign Language interpreters nor procedures written or presented in plain language.(18)Individuals with disabilities and older adults are more at risk for loss of life, loss of independence, or violation of civil rights than the general population during times of disasters, response, and recovery.(b)Sense of CongressIt is the sense of Congress that—(1)individuals with disabilities and older adults should be supported during times of disasters, and during disaster preparedness, response, recovery, and mitigation in order to—(A)ensure maintenance of and access to services and supports; and(B)enable those individuals and adults to return to their communities in a timely manner as compared with the general population;(2)during the recovery and mitigation phases of disaster response, all buildings and services should be designed, and constructed or reconstructed, according to principles of universal design and to the standards established by the Architectural and Transportation Barriers Compliance Board in order to ensure access for individuals with disabilities, older adults, and all individuals;(3)individuals with disabilities and older adults should have access to shelters and other services during disasters in the same locations and settings as the general population;(4)individuals with disabilities and older adults should receive information about preparation for, response to, recovery from, and mitigation of disasters in formats accessible to them, including in American Sign Language, Braille, and plain language, as well as captioned video messages;(5)individuals with disabilities and older adults must be included as key speakers, essential stakeholders, and decisionmakers in the preparation (including planning), response, recovery, and mitigation phases of disasters;(6)local, State (including territorial), tribal, and Federal disaster planning must include robust representation of individuals with disabilities and older adults; and(7)individuals with disabilities and older adults must be included in the evaluation of governmental, VOAD, and other nongovernmental preparation (including planning), response, recovery, and mitigation of disasters.3.PurposesThe purposes of this Act are to—(1)improve the inclusion of individuals with disabilities and older adults in the preparation for, response to, recovery from, and mitigation of disasters;(2)ensure the rights of individuals with disabilities and older adults, to be free from discrimination in programs and activities, are included during all phases of disaster preparation, response, recovery, and mitigation;(3)ensure compliance with the Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, and other disability laws during preparation for, response to, recovery from, and mitigation of disasters;(4)improve coordination, among individuals with disabilities and older adults, government agencies, centers for independent living, VOADs, and other nongovernmental organizations, including organizations that represent and are comprised of covered individuals; in preparing (including planning) for, responding to, recovery from, and mitigation of disasters; and(5)improve outcomes for all individuals, including individuals with disabilities and older adults, who are affected by disasters, and increase community resilience in responding to disasters.4.DefinitionsIn this Act:(1)Access and functional needsThe term access and functional needs, used with respect to an individual, means an individual with needs such as—(A)an individual with a disability;(B)an older adult;(C)an individual with limited English proficiency;(D)an individual with limited access to transportation that would enable the individual to prepare for, respond to, recover from, and mitigate a disaster; or(E)an individual with limited access to the financial resources that would enable the individual to prepare for, respond to, recover from, and mitigate a disaster.(2)All hazards approachThe term all hazards approach means planning for natural, technological, or human-caused incidents that warrant action to—(A)protect life, property, the environment, or the public health or safety; and(B)minimize disruptions of school activities.(3)Civil rightsThe term civil rights or rights, used with respect to an individual, means the existing legal rights of an individual to be free from discrimination on the basis of disability or age in programs and activities.(4)Covered individualThe term covered individual means an individual with a disability, an older adult, and an individual with access and functional needs.(5)Disability inclusive emergency management experienceThe term disability inclusive emergency management experience, used with respect to an individual or entity—(A)means an individual or entity that has—(i)demonstrated disability leadership experience, including working with nongovernmental entities; and(ii)subject matter expertise in leading disability inclusive preparedness, response, recovery, and mitigation initiatives that focus on meeting the rights of covered individuals who are affected by disasters, to be free from discrimination in programs and activities; and(B)includes an individual or entity that has demonstrated favorable outcomes that measure the effective communication access, physical access, program access, health, safety, and independence of individuals affected by disasters and their communities.(6)DisasterThe term disaster means an emergency or major disaster (as such terms are defined under section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) that results in severe property damage, deaths, or multiple injuries.(7)Disaster servicesThe term disaster services means the process of responding to a disaster and providing humanitarian aid to individuals and communities who are affected by a disaster.(8)Disproportionately affectedThe term disproportionately affected, used with respect to a group, means a group of individuals with protected status, including individuals with disabilities or older adults, who are excessively adversely affected by disaster-related harms.(9)Individual with a disability(A)SingleThe term individual with a disability means an individual with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(B)PluralThe term individuals with disabilities means more than one individual with a disability, as defined in subparagraph (A).(10)Older adultThe term older adult means a resident who is age 50 or older.(11)ResidentThe term resident means a resident of a State or area governed by an Indian Tribal Government (as such term is defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)).(12)SecretaryThe term Secretary means the Secretary of Health and Human Services.(13)StateThe term State means any of the 50 States, Indian Tribal Government, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(14)Visitability standardsThe term visitability standards means standards for Type C (Visitable) Units under the Standards for Accessible and Usable Buildings and Facilities (ICC A117.1–2009), or any successor standards, of the American National Standards Institute.(15)Voluntary Agency Active in DisasterThe term Voluntary Agency Active in Disaster or VOAD means a nongovernmental organization assisting in disaster preparation, recovery, response, or mitigation.5.Use of disaster response fundsSection 615 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196d) is amended—(1)by striking Funds made available and inserting the following:(a)DefinitionsIn this section—(1)Access and functional needsThe term access and functional needs, used with respect to an individual, means an individual with needs such as—(A)an individual with a disability;(B)an older adult;(C)an individual with limited English proficiency;(D)an individual with limited access to transportation that would enable the individual to prepare for, respond to, or recover from, and mitigate a disaster; or(E)an individual with limited access to the financial resources that would enable the individual to prepare for, respond to, recover from, and mitigate a disaster.(2)Covered recipient(A)In generalThe term covered recipient means a direct or indirect recipient of funds made available under this title for a covered use of funds; and(B)ExclusionThe term covered recipient does not include individuals or households.(3)Covered use of fundsThe term covered use of funds means the use of funds for the preparation for, response to, recovery from, or mitigation of hazards.(4)Individual with a disability(A)SingleThe term individual with a disability means an individual with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(B)PluralThe term individuals with disabilities means more than one individual with a disability, as defined in subparagraph (A).(5)Older adultThe term older adult means a resident who is age 50 or older.(6)Visitability standardsThe term visitability standards means standards for Type C (Visitable) Units under the Standards for Accessible and Usable Buildings and Facilities (ICC A117.1–2009), or any successor standards, of the American National Standards Institutes.(b)Use of funds generallyFunds made available; and(2)by adding at the end the following:(c)Advisory committeesA covered recipient shall ensure that an advisory committee that includes individuals with disabilities, older adults, and other individuals with access and functional needs oversees the use of funds made available under this title by the covered recipient.(d)Compliance with disability lawsA covered recipient shall use funds made available under this title in accordance with the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(e)Centers for independent livingA covered recipient may contract with 1 or more centers for independent living (as defined in section 702 of the Rehabilitation Act of 1973 (42 U.S.C. 796a)) to—(1)prepare for hazards;(2)provide personal assistance services during response and recovery periods;(3)identify accessible emergency shelters and adapt emergency shelters to be accessible;(4)develop accessible media, including media using American Sign Language; and(5)meet other needs for individuals with disabilities, older adults, and individuals with access and functional needs.(f)ContractorsA nongovernmental organization that enters into a contract with a covered recipient relating to a covered use of funds shall comply with the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) in providing property or services under the contract.(g)CommunicationsCommunications relating to a covered use of funds by a covered recipient shall be made available in languages, including American Sign Language and other sign languages, used in the communities receiving the communications.(h)AccessabilityA covered recipient shall ensure each facility or service made available in connection with a covered use of funds is accessible to individuals with disabilities, older adults, and other individuals with access and functional needs, including—(1)notifications relating to a hazard;(2)evacuation notifications;(3)notifications relating to disaster services; and(4)emergency shelters.(i)VisitabilityA covered recipient that, as part of a covered use of funds, constructs or prepares dwelling units (including sleeping units) shall ensure that the dwelling units meet visitability standards..6.Training, technical assistance, and research disability and disaster centers(a)PurposeThe purpose of this section is to provide financial support to eligible entities to create centers through which the eligible entities will—(1)provide training and technical assistance to State, tribal, and local disaster relief, public health, and social service agencies in the implementation and enhancement of systemic and effective engagement policies, programs, and activities that ensure—(A)that the needs and rights of covered individuals are addressed and implemented throughout all phases of disaster preparation, response, recovery, and mitigation; and(B)the inclusion of covered individuals in the development of all State, tribal, and local disaster preparation plans;(2)assist Federal, State, local, tribal, and territorial disaster relief agencies in the coordination and integration of Federal, State (including territorial), tribal, and local services and programs to serve covered individuals in the least restrictive environment appropriate to their needs during a disaster;(3)conduct research and expand knowledge about covered individuals and their experiences during the preparation, response, recovery, and mitigation phases of disasters; and(4)discover, through research, and disseminate knowledge about, the most effective methods for—(A)protecting the civil rights of covered individuals during times of disasters;(B)including covered individuals in all phases of disaster preparation, response, recovery, and mitigation;(C)reducing their deaths, injuries and losses from disasters;(D)reducing the displacement and disproportionate effects of relocation after a disaster, including financial and social effects, on covered individuals; and(E)ensuring covered individuals are participants in the research, development, and distribution of evidence-based information regarding disasters.(b)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an entity or partnership of entities that—(A)submits an application to the Secretary in accordance with subsection (e);(B)is or includes an institution, or a nongovernmental organization, that focuses on—(i)serving the needs of individuals with disabilities; or(ii)serving the needs of older adults;(C)in the case of an entity or partnership with a disability focus, has a cross-disability service focus;(D)has experience in conducting training, technical assistance, and research pertaining to consumer-directed community support services for covered individuals;(E)includes covered individuals in positions of leadership in the planning, management, and operation of the programs of training, technical assistance, and research;(F)has knowledge and experience pertaining to the implementation and enhancement of systemic and effective engagement policies, programs, and activities that promote the inclusion, needs, and rights of covered individuals in preparation for, response to, recovery from, and mitigation of disasters; and(G)has, or will establish, an advisory council or similar entity, of which at least 51 percent of the members are covered individuals.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(3)Stakeholder groupThe term stakeholder group means a group of individuals and organizations that—(A)is committed to disability inclusive and older adult inclusive disaster management;(B)includes covered individuals throughout preparedness, response, recovery, and mitigation activities;(C)has leaders that include covered individuals;(D)has a governing or advisory board, of which at least half of the members are covered individuals; and(E)has a mission to inclusively serve covered individuals.(c)Authority for grantsThe Secretary may award grants, on a competitive basis, to eligible entities, to provide for—(1)activities that include covered individuals in the preparation (including planning) for, response to, recovery from, and mitigation of disasters; and(2)research related to disasters and covered individuals.(d)Amount and period of grants(1)AmountIn awarding grants under this section, the Secretary shall, to the extent practicable, award a grant to an eligible entity in an amount that is not less than $1,000,000 and not more than $3,000,000.(2)DistributionThe Secretary shall award not fewer than two of the grants in each of the 10 Federal regions of the Department of Health and Human Services. At least one grant in each region shall be awarded to an eligible entity exclusively to conduct training and technical assistance.(3)PeriodsThe Secretary shall award the grants for periods of 5 years, through an open competition held at the end of each 5-year period. Eligible entities that receive grants under this section may reapply for such grants at the end of the periods.(e)Applications(1)SubmissionsTo be eligible to receive a grant under this section, an entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require.(2)ContentsEach such application shall include, at a minimum, the following:(A)A description of the applicant’s demonstrated experience in providing training, information, and support to individuals with disabilities in preparing for, responding to, recovering from, and mitigating disasters.(B)A description of the applicant’s demonstrated experience in providing training, information, and support to older adults in preparing for, responding to, recovering from, and mitigating disasters.(C)A description of the applicant’s demonstrated experience in working with Federal, State, local, tribal, and territorial government agencies in preparing for, responding to, recovering from, and mitigating disasters.(D)A description of the steps the applicant, acting through the center, will take to target services to low-income individuals and individuals identified as disproportionately affected in disasters, including those individuals at greatest risk of institutionalization.(E)An assurance that the applicant, acting through the center, will—(i)work with State, local, tribal, and territorial disaster relief, public health, and social service agencies to determine the best means for delivery of services to address the needs of covered individuals;(ii)assist in establishing State, local, tribal, and territorial disaster plans to address the needs of both rural and urban populations;(iii)in carrying out activities under the grant, conduct sufficient outreach to centers for independent living, VOADs and other nongovernmental organizations, including organizations that represent and are comprised of covered individuals;(iv)include covered individuals in a meaningful way in the development and execution of activities carried out under the grant; and(v)communicate information on the programs and systems developed under the grant, in accessible formats and the languages, including American Sign Language, of the communities being served.(f)PriorityIn awarding grants for activities described in this section, the Secretary shall give priority to eligible entities that—(1)demonstrate a minimum of 3 years of experience in actively conducting disability inclusive and older adult inclusive disaster management;(2)propose activities to address the preparedness, response, recovery, and mitigation needs of covered individuals;(3)propose activities to address leadership development in State, local, tribal, and territorial agencies and covered individual advocacy organizations;(4)demonstrate ability to provide training that uses experiential approaches and does not rely on simulations;(5)demonstrate expertise preventing discrimination against covered individuals in programs and provide activities and specific plans for achieving and maintaining physical access, program access, and effective communication for covered individuals throughout all grant activities;(6)demonstrate that the eligible entity involved will use measurable collaboration and partnership strategies with State, local, tribal, and territorial agencies, centers for independent living, VOADs, and other nongovernmental organizations, including organizations that represent and are comprised of covered individuals;(7)demonstrate that the eligible entity will use measurable disaster outcomes strategies in carrying out grant activities;(8)demonstrate the ability to quickly create products, such as videos, fact sheets, guidelines, and checklists, to be used in disaster management;(9)employ constituents of the entity in decisionmaking positions;(10)provide disability inclusive and older adult inclusive disaster management leadership skills development;(11)demonstrate awareness of available resources in the community for meeting the preparedness, response, recovery, and mitigation needs of covered individuals; and(12)demonstrate expertise in promoting the use of universal design (as defined in section 3 of the Higher Education Act of 1965 (20 U.S.C. 1003)), the philosophy of independent living (within the meaning of that philosophy in title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796 et seq.)), intersectionality imperatives, and the social model of disability.(g)Use of funds(1)In generalGrant funds made available under this section shall be used only for activities described in and approved by the Secretary as a part of an application submitted under subsection (e), to carry out—(A)a strategy designed to ensure the inclusion of covered individuals in the preparation (including planning) for, response to, recovery from, and mitigation of disasters; and(B)research to enhance the activities described in subparagraph (A), using not more than 25 percent of the grant funds to carry out that research.(2)ActivitiesSuch activities may include initiatives that provide comprehensive training, technical assistance, development of funding sources, and support to State, local, tribal, and territorial disaster relief, public health, and social service agencies and stakeholder groups, in order to ensure that, in carrying out disaster management planning and programs, the agencies and groups address the inclusion, rights, and needs of covered individuals by—(A)hiring personnel with direct knowledge of and experience with meeting the rights of covered individuals to be free from discrimination in programs and activities;(B)training staff of State, local, tribal, and territorial disaster, public health, and social service agencies on the needs and rights of covered individuals, preferably through training by experts who are individuals with disabilities and experts who are older adults;(C)creating partnerships between eligible entities, State, local, tribal, and territorial disaster relief, public health, and social service agencies, centers for independent living, VOADs, and other nongovernmental organizations, including organizations that represent and are comprised of covered individuals;(D)assisting in the development and implementation, in partnership with State, local, tribal, and territorial disaster relief, public health, and social service agencies, of plans that will provide for a continuum of services to remove barriers to full engagement for covered individuals during a disaster and in preparedness (including planning) for, response to, recovery from, and mitigation of a disaster;(E)assisting in the creation of standards and identification of funding sources for rebuilding disaster-damaged housing and new housing that is accessible, affordable, and disaster-resilient;(F)assisting in the creation of standards for homeowner and flood insurance coverage for rebuilding disaster-damaged housing and new housing that is accessible, affordable, and disaster-resilient;(G)establishing universal design and accessibility standards, and establishing specifications for visitability (based on the visitability standards), for achieving and maintaining equal access for covered individuals throughout all hazard mitigation and disaster resilience activities;(H)establishing initiatives to increase new and transferred technology and innovations to solve notification, evacuation, health maintenance, and other barriers for covered individuals before, during, and after disasters; and(I)conducting research, in partnership with covered individuals, that will contribute to knowledge and strategies to—(i)decrease injuries, deaths, and harm to covered individuals;(ii)create inclusive disaster preparedness, recovery, response, and mitigation strategies for State, local, tribal, and territorial, centers for independent living, VOADs, and other nongovernmental organizations, including organizations that represent and are comprised of covered individuals;(iii)preserve community living options and access to needed services and supports for covered individuals during post-disaster periods; and(iv)conduct longitudinal studies that create and maintain datasets to assist in the understanding of State, local, tribal, and territorial policies designed to reduce the negative impact of disasters on covered individuals and protect the rights of covered individuals to be free from discrimination in programs and activities.(3)Standards and guidelinesThe Secretary shall establish standards and guidelines for activities supported by a grant under this section. Such standards and guidelines shall be developed with the input of stakeholder groups. In a situation in which a refinement or adaptation of the standards or guidelines is made necessary by a local circumstance, the Secretary shall enter into negotiations with an eligible entity applying for such a grant for a project in the affected area, to refine or adapt the standards and guidelines for the project.(h)Individual rightsNotwithstanding any other provision of this section, no entity, agency, or group assisted under this section shall take any action that infringes in any manner on the rights of covered individuals to be free from discrimination in programs and activities.(i)ReportsNot later than January 31 of fiscal years 2024 and 2026, the Secretary shall submit to Congress a report describing the activities carried out under this section during the preceding 2 fiscal years.(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2026.7.Projects of national significance(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an entity or partnership of entities that—(A)submits an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require;(B)is or includes an institution (which may be an institution of higher education), or a nongovernmental organization, that focuses on—(i)serving the needs of individuals with disabilities; or(ii)serving the needs of older adults;(C)in the case of an entity or partnership with a disability focus, has a cross-disability service focus;(D)has experience in conducting training, technical assistance, and research pertaining to consumer-directed community support services for covered individuals;(E)includes covered individuals in positions of leadership in the planning, management, and operation of the programs of training, technical assistance, and research;(F)has knowledge and experience pertaining to the implementation and enhancement of systemic and effective engagement policies, programs, and activities that promote the inclusion, needs, and rights of covered individuals in preparation for, response to, recovery from, and mitigation of disasters; and(G)has, or will establish, an advisory council or similar entity, of which at least half of the members are covered individuals.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 6(b).(b)Grants, contracts, and cooperative agreements(1)In generalThe Secretary shall award grants to, or enter into contracts or cooperative agreements with, eligible entities on a competitive basis to carry out projects of national significance that—(A)create opportunities for individuals with disabilities and older adults to directly contribute to improving preparation for, recovery from, response to, and mitigation of disasters;(B)support the development of State, local, tribal, and territorial policies that reinforce and promote the inclusion of individuals with disabilities and older adults in Federal, State, local, tribal, and territorial community preparation for disasters; and(C)support research that—(i)tracks, in the short-term and long-term, the effects of disasters on individuals with disabilities and older adults;(ii)identifies evidence-based practices that enhance inclusion of individuals with disabilities and older adults to participate in and lead preparation for disasters at Federal, State, local, tribal, and territorial levels;(iii)leads to the creation of strategies and procedures to implement community level practices that decrease deaths, injuries, and harm resulting from disasters to individuals with disabilities and older adults;(iv)contributes to the protection of the rights of covered individuals to be free from discrimination in programs and activities, and self-determination of those individuals and adults, while also promoting their safety and well-being during and following disasters;(v)contributes to the development of Federal, State, local, tribal, and territorial policies that enhance collaboration among governmental entities, centers for independent living, VOADs, and other nongovernmental organizations, including organizations that represent and are comprised of covered individuals, to improve the inclusion of covered individuals in preparation for, response to, recovery from, and mitigation of disasters; and(vi)contributes to other efforts, as determined by the Secretary, to advance the purposes of this section.(2)Amount, quantity, and durationIn awarding grants or entering into contracts or cooperative agreements under this section, the Secretary shall—(A)to the extent practicable, ensure that each such grant, contract, or cooperative agreement is for an amount that is not less than $1,000,000 and not more than $3,000,000;(B)award or enter into not less than 4 grants, contracts, or cooperative agreements; and(C)ensure that each such grant, contract, or cooperative agreement is for a period of not less than 3 years and not more than 5 years.8.National Commission on Disability Rights and Disasters(a)In generalSection 2811C(c) of the Public Health Service Act (42 U.S.C. 300hh–10d) is amended—(1)in paragraph (1) by striking 17 members and inserting 44 members; and(2)in paragraph (2) by adding at the end the following:(N)11 members, representing the disability community and reflecting the diverse characteristics of its members, who shall—(i)represent individuals with disabilities with a wide variety of disabilities and disaster experiences, including cross-disability representation;(ii)be geographically diverse;(iii)be ethnically and racially diverse;(iv)be of diverse ages, and include older adults;(v)represent both genders, and include members that represent a variety of sexual orientations and gender identities;(vi)include veterans; and(vii)be linguistically diverse.(O)Representative from each of—(i)a coastal State emergency management agency with an employee in a position with established duties relating to integration of individuals with disabilities or to addressing access and functional needs;(ii)a noncoastal State emergency management agency with an employee in a position described in clause (i);(iii)a tribal emergency management agency with an employee in a position described in clause (i);(iv)a territorial emergency management agency with an employee in a position described in clause (i);(v)a nongovernmental organization providing disaster preparedness and response services;.(vi)a local urban disaster management entity, which representative has disability inclusive emergency management experience;(vii)a local rural disaster management entity, which representative has disability inclusive emergency management experience;(viii)a local disability organization with a cross-disability focus;(ix)a State disability organization with a cross-disability focus;(x)a national disability organization with a cross-disability focus;(xi)a national older adults organization;(xii)the Council of the Inspectors General on Integrity and Efficiency;(xiii)a low-income housing organization, who has expertise in the civil rights of disaster-affected covered individuals; and(xiv)a representative of a legal services agency with expertise in the civil rights of disaster-affected covered individuals.(P)The Secretary of the Department of Transportation.(Q)The Director of Disability Policy at the Domestic Policy Council..(b)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $500,000 for each of fiscal years 2022 through 2025.9.Review of settlement agreements related to disasters and individuals with disabilities and older adults(a)DefinitionsIn this section:(1)Chief of the Disability Rights SectionThe term Chief of the Disability Rights Section means the Chief of the Disability Rights Section of the Civil Rights Division of the Department of Justice.(2)CommitteeThe term Committee means the advisory committee established under subsection (b).(3)Covered committee of CongressThe term covered committee of Congress means—(A)the Committee on Health, Education, Labor, and Pensions and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Education and Labor, the Committee on Transportation and Infrastructure, and the Committee on Energy and Commerce of the House of Representatives.(4)Covered settlement agreementThe term covered settlement agreement means a settlement agreement—(A)entered into by the United States during the period beginning on January 1, 2005, and ending December 31 of the year of enactment; and(B)that relates to a potential violation of the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) in connection with the preparation for, response to, recovery from, or mitigation of a disaster.(b)Establishment of committeeThere is established an advisory committee to review covered settlement agreements.(c)Membership(1)In generalNot later than 60 days after the date of enactment of this Act, the Attorney General shall appoint the members of the Committee, which shall include—(A)employees of the Department of Justice; and(B)not less than 3 disability rights advocates who—(i)are not employees of the Federal Government;(ii)are individuals with disabilities; and(iii)have disability inclusive emergency management experience.(2)Period of appointment; vacancies(A)In generalA member of the Committee shall be appointed for the life of the Commission.(B)VacanciesAny vacancy in the Committee—(i)shall not affect the powers of the Committee; and(ii)shall be filled in the same manner as the original appointment.(3)Chairperson and Vice ChairpersonThe members of the Committee shall elect a Chairperson and a Vice Chairperson from among the members, not less than one of whom shall be a member appointed under paragraph (1)(B).(4)Meetings(A)In generalThe Committee shall meet at the call of the Chairperson.(B)QuorumA majority of the members of the Committee shall constitute a quorum, but a lesser number of members may hold hearings.(d)DutiesThe Committee shall—(1)conduct a review of each covered settlement agreement;(2)review annual reports and recommendations provided to each covered committee of Congress relating to addressing the needs of covered individuals in the preparation for, response to, recovery from, or mitigation of a disaster;(3)not later than 1 year after the date of enactment of this Act, submit a report containing the findings and recommendations of the Committee to—(A)each covered committee of Congress;(B)any other entity of Congress with jurisdiction over matters relating to addressing the needs of covered individuals in the preparation for, response to, recovery from, or mitigation of a disaster;(C)the Attorney General;(D)the Secretary of Education;(E)the Secretary of Homeland Security;(F)the Secretary of Health and Human Services;(G)the Secretary of the Department of Transportation; and(H)the President, through the Director of Disability Policy at the Domestic Policy Council; and(4)provide the comments and recommendations described in section 10(b)(2).(e)Powers of Committee(1)HearingsThe Committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Committee considers advisable to carry out this section.(2)Information from Federal agencies(A)In generalThe Committee may secure directly from any Federal department or agency such information as the Committee considers necessary to carry out this section.(B)Furnishing informationOn request of the Chairperson of the Committee, the head of the department or agency shall furnish the information to the Committee.(C)Disability Rights SectionThe Chief of the Disability Rights Section shall submit to the Committee a report on the oversight of covered settlement agreements a sufficient period of time before the date specified in subsection (d)(3) to allow the Committee to review the report and include the report of the Chief of the Disability Rights Section in the report of the Committee under subsection (d)(3).(3)Postal servicesThe Committee may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.(f)Committee personnel matters(1)Compensation of members(A)In generalA member of the Committee who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee.(B)Federal membersA member of the Committee who is an officer or employee of the United States shall serve without compensation in addition to that received for service as an officer or employee of the United States.(2)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their home or regular places of business in the performance of services for the Committee.(3)Staff(A)In generalThe Chairperson of the Committee may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Committee to perform the duties of the Committee, except that the employment of an executive director shall be subject to confirmation by the Committee.(B)CompensationThe Chairperson of the Committee may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(4)Detail of government employeesAny Federal Government employee may be detailed to the Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(5)Procurement of temporary and intermittent servicesThe Chairperson of the Committee may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.(g)Termination of CommitteeThe Committee shall terminate 90 days after the date on which the Committee submits the report required under subsection (d)(3).(h)Reports by Disability Rights SectionOn and after the date on which the Committee submits the report required under subsection (d)(3), the Chief of the Disability Rights Section shall publish an annual report on the oversight of settlement agreements relating to disaster preparation, response, recovery, and mitigation activities.10.GAO report on past use of disaster funds(a)InvestigationNot later than 60 days after the date of enactment of this Act, the Comptroller General of the United States shall begin to conduct an investigation of whether, on or after January 1, 2005, Federal agencies have complied with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), in expending Federal funds to prepare for, respond to, recover from, or mitigate disasters, including whether and, if so, how such funds were used to ensure accessibility to services and supports for individuals with disabilities and older adults.(b)Report(1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General shall, in accordance with paragraph (2), issue a report on the investigation conducted under subsection (a), along with recommendations for remediation of any misused funds identified.(2)Review(A)In generalPrior to issuing the report under paragraph (1), the Comptroller General shall obtain comments and recommendations on a draft version of the report, including the recommendations described in subparagraph (B), from the National Advisory Committee on Individuals with Disabilities and Disasters and any other agency determined appropriate by the Secretary.(B)Commission recommendations on additional sourcesThe recommendations obtained under subparagraph (A) shall include recommendations from the Commission regarding additional sources the Comptroller General may interview for purposes of the investigation under subsection (a).